                                            Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SURVJUSTICE INC, et al.,                         Case No.18-cv-00535-JSC
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: PLAINTIFFS’ MOTION
                                                   v.                                        FOR RECONSIDERATION
                                   9

                                  10        ELISABETH DEVOS, et al.,                         Re: Dkt. No. 107
                                                         Defendants.
                                  11

                                  12            Plaintiffs SurvJustice, Inc., Equal Rights Advocates, and Victim Rights Law Center
Northern District of California
 United States District Court




                                  13   (collectively, “Plaintiffs”) bring this action for injunctive relief against Defendants U.S.

                                  14   Department of Education (the “Department”), Secretary Elisabeth D. DeVos, and Acting Assistant

                                  15   Secretary for Civil Rights Kenneth L. Marcus (collectively, “Defendants”).1 Plaintiffs seek to

                                  16   vacate the Department’s policy regarding enforcement of Title IX of the Education Amendments

                                  17   of 1972, as detailed in Department guidance issued on September 22, 2017. (Dkt. No. 86 at ¶ 1.)2

                                  18   Now pending before the Court is Plaintiffs’ motion for reconsideration, (Dkt. No. 107), of this

                                  19   Court’s October 1, 2018 order dismissing with prejudice Plaintiffs’ claim under the Administrative

                                  20   Procedure Act (“APA”), 5 U.S.C. § 706, (Dkt. No. 81). After careful consideration of the parties’

                                  21   briefing, the Court concludes that oral argument is not needed, see N.D. Cal. Civ. L.R. 7-1(b), and

                                  22   GRANTS Plaintiffs’ motion because the Ninth Circuit’s recent decision in Gill v. U.S. Dep’t of

                                  23   Justice, 913 F.3d 1179 (9th Cir. 2019) warrants reconsideration of the October 2018 order to the

                                  24   extent it dismissed Plaintiffs’ APA claim with prejudice.

                                  25   //

                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 18 & 36.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                         Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 2 of 12




                                   1                                             BACKGROUND

                                   2           The factual background and procedural history of this case are detailed in the October 2018

                                   3   order granting Defendants’ motion to dismiss the first amended complaint. (See Dkt. No. 81 at 2-

                                   4   8.) As relevant here, Plaintiffs alleged that the Department’s Title IX policy guidance issued in

                                   5   September 2017 (“2017 Guidance”) is arbitrary and capricious and thus violates the APA. The

                                   6   Court dismissed Plaintiffs’ APA claim with prejudice, concluding that the 2017 Guidance did not

                                   7   constitute “final agency action” for purposes of judicial review under the APA. (Id. at 16-20

                                   8   (concluding that the 2017 Guidance failed the second prong of Bennett v. Spear, 520 U.S. 154,

                                   9   178 (1997) (requiring that the challenged government action be “one by which rights or

                                  10   obligations have been determined, or from which legal consequences will flow.”)).)

                                  11           On February 8, 2019, Plaintiffs filed a motion for leave to file a motion for reconsideration

                                  12   of the Court’s dismissal of Plaintiffs’ APA claim, (Dkt. No. 103), which the Court granted, (Dkt.
Northern District of California
 United States District Court




                                  13   No. 104). Plaintiffs filed their motion for reconsideration pursuant to Federal Rule of Civil

                                  14   Procedure 54(b) thereafter. (Dkt. No. 107.) The motion is fully briefed, (see Dkt. Nos. 115 &

                                  15   116).

                                  16                                          LEGAL STANDARD

                                  17           Pursuant to Rule 54(b), a court order that does not terminate the action “may be revised at

                                  18   any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

                                  19   liabilities.” Fed. R. Civ. P. 54(b); see also City of Los Angeles, Harbor Div. v. Santa Monica

                                  20   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a district court has jurisdiction over the

                                  21   case, then it possesses the inherent procedural power to reconsider, rescind, or modify an

                                  22   interlocutory order for cause seen by it to be sufficient.”) (internal quotation marks and citation

                                  23   omitted). Under Civil Local Rule 7-9(b), a party seeking reconsideration of an interlocutory order

                                  24   must show one of the following: (1) “a material difference in fact or law exists from that which

                                  25   was presented to the Court before entry of the interlocutory order for which reconsideration is

                                  26   sought”; (2) “[t]he emergence of new material facts or a change of law occurring after the time of

                                  27   such order; or (3) [a] manifest failure by the Court to consider material facts or dispositive legal

                                  28
                                                                                          2
                                            Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 3 of 12




                                   1   arguments which were presented to the Court before such interlocutory order.”3 N.D. Cal. Civ.

                                   2   L.R. 7-9(b).

                                   3                                               DISCUSSION

                                   4           Plaintiffs argue that reconsideration of the Court’s October 2018 order is warranted based

                                   5   on the Ninth Circuit’s “intervening decision” in Gill v. U.S. Dep’t of Justice, 913 F.3d 1179 (9th

                                   6   Cir. 2019). (Dkt. No. 107 at 3.) Plaintiffs assert that Gill “clarifies what actions constitute ‘final

                                   7   agency action’ under Bennett v. Spear, 520 U.S. 154 (1997).” (Id.) Defendants counter that “Gill

                                   8   does not represent a change in the law, and nothing in Gill casts doubt upon this Court’s

                                   9   conclusion that the [2017] Guidance is not final agency action.” (Dkt. No. 115 at 5.) The Court

                                  10   disagrees. As discussed below, Gill reflects “shifting precedent” warranting reconsideration on

                                  11   the issue of finality and the Court’s dismissal of Plaintiffs’ APA claim with prejudice. See United

                                  12   States v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000) (recognizing district courts’ inherent
Northern District of California
 United States District Court




                                  13   authority to reconsider interlocutory orders “based on shifting precedent.”).

                                  14   I.      APA Claims Generally and the Bennett Test

                                  15           Under the APA, a plaintiff may seek judicial review of “final agency action for which there

                                  16   is no other adequate remedy in a court.” 5 U.S.C. § 704. Determining whether an agency action is

                                  17   “final” is a two-step process. Bennett, 520 U.S. at 177-78. The action must first “mark the

                                  18   consummation of the agency’s decisionmaking process.” Id. (internal quotation marks and

                                  19   citation omitted). Next, “the action must be one by which rights or obligations have been

                                  20   determined, or from which legal consequences will flow.” Id. at 178 (internal quotation marks and

                                  21   citation omitted).

                                  22           As previously discussed, the Court’s October 2018 order determined that that the 2017

                                  23   Guidance did not constitute final agency action for purposes of judicial review under the APA

                                  24   because the Guidance did not produce legal consequences, and thus failed the second Bennett

                                  25

                                  26   3
                                         The Court granted Plaintiffs’ motion for leave to file a motion for reconsideration under Local
                                  27   Rule 7-9(b), (see Dkt. No. 104), based on Plaintiffs’ initial showing and argument regarding “[t]he
                                       emergence of new material facts or a change of law occurring” after the Court’s October 2018
                                  28   order, (see Dkt. No. 103 at 3-4). The Court now addresses the merits of Plaintiffs’ motion for
                                       reconsideration under the Local Rule 7-9(b) standard.
                                                                                         3
                                         Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 4 of 12




                                   1   prong. (Dkt. No. 81 at 16-20.) In reaching that determination, the Court noted that the 2017

                                   2   Guidance is not binding on schools and does not require them to comply with the Guidance or face

                                   3   legal consequences, but instead, “merely provides ‘information’ for schools regarding how the

                                   4   Department’s Office of Civil Rights will assess [a school’s] compliance” with existing law—Title

                                   5   IX and its implementing regulations. (Id. at 18.) Thus, “if a school is in compliance with Title IX

                                   6   and its regulations, it need not change its policies in response to the 2017 Guidance.” (Id. (noting

                                   7   that “voluntarily changing a policy in response to an agency’s nonbinding enforcement guidance is

                                   8   not the same as being required to do so by the guidance itself.”) (emphasis added)).)

                                   9          Plaintiffs argue that Gill provides “ample grounds” for the Court to reconsider that

                                  10   determination because the Gill court held both that “nonbinding policies can result in legal

                                  11   consequences under Bennett,” and “practical effects alone can render an agency action final.”

                                  12   (Dkt. No. 107 at 4, 7-12.)
Northern District of California
 United States District Court




                                  13   II.    Gill

                                  14          The plaintiffs in Gill sued the Department of Justice under the APA, challenging federal

                                  15   government action that “standardize[d] the sharing of terrorism-related information through the

                                  16   adoption of a ‘Functional Standard.’” 913 F.3d at 1182. The Functional Standard governed the

                                  17   collection, sharing, and use of Suspicious Activity Reports (“SARs”) by federal, state, and local

                                  18   law enforcement agencies through a nationwide information repository (“eGuardian”) accessible

                                  19   to all Nationwide Suspicious Activity Reporting Initiative (“NSI”) participants. Id. The

                                  20   government moved to dismiss the complaint, arguing in part “that the Functional standard did not

                                  21   constitute final agency action pursuant to the APA.” Id. at 1184. The district court denied that

                                  22   motion, but later granted summary judgment in favor of the government on other grounds. The

                                  23   plaintiffs appealed that ruling.

                                  24          On appeal, the Ninth Circuit noted that it “review[s] de novo whether agency action is

                                  25   final,” and that in determining finality for purposes of an APA claim, “[w]e focus on the practical

                                  26   and legal effects of the agency action and interpret finality in a pragmatic and flexible manner.”

                                  27   Id. (quoting Or. Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir. 2006)).

                                  28          The government argued that the Functional Standard did not constitute final agency action
                                                                                         4
                                         Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 5 of 12




                                   1   under the second Bennett prong because it “merely provides guidelines for [agencies’] voluntary

                                   2   participation and does not impose binding obligations.” Id. (alteration in original). The plaintiffs

                                   3   countered that “the Functional Standard has legal force because the Department can revoke an

                                   4   agency’s eGuardian membership for violating the terms of the eGuardian User Agreement, which

                                   5   requires compliance with the Standard.” Id. at 1184-85. Further, the plaintiffs argued that

                                   6   “compliance with the Functional Standard is a practical requirement of the NSI, and that this

                                   7   ‘condition on participation’ renders the Functional Standard final.” Id. at 1185. The court agreed

                                   8   with the plaintiffs on both scores, concluding that “the Functional Standard constitutes final

                                   9   agency action because it has legal and practical effects.” Id.

                                  10          First, the Gill court determined that the Functional Standard produced legal consequences

                                  11   despite its nonbinding nature. The court noted:

                                  12                  To be sure, participation in the NSI remains within the agencies’
Northern District of California
 United States District Court




                                                      discretion. And, absent that participation, the Functional Standard
                                  13                  does not obligate analysts or agencies to send SAR information or
                                                      penalize them for sending non-complaint SARS. But, as the
                                  14                  Department conceded below, once an agency decides to participate,
                                                      the eGuardian User Agreement permits the Department to revoke
                                  15                  agency membership for violating various policies, including the
                                                      Functional Standard.
                                  16

                                  17   Id. The court determined that potential revocation of eGuardian membership constituted a legal

                                  18   consequence sufficient to demonstrate finality and satisfy the second Bennett prong. In doing so,

                                  19   the court noted that the Functional Standard was not “materially distinguishable” from the

                                  20   challenged agency action in Oregon Natural Desert. Id. (“Like the suspension of permits in

                                  21   Oregon Natural Desert, 465 F.3d at 988, eGuardian membership revocation is a legal

                                  22   consequence.”).

                                  23          The court further concluded that “[t]he Functional Standard is also final agency action

                                  24   because of its practical effects,” based on the agencies’ understanding of the consequences of

                                  25   noncompliance—revocation of eGuardian membership. Id. (discussing Havasupai Tribe v.

                                  26   Provencio, 906 F.3d 1155 (9th Cir. 2018)). In doing so, the court noted:

                                  27                  [B]ecause the eGuardian User Agreement permits the Department to
                                                      revoke participating agencies’ access for failure to comply with the
                                  28                  Functional Standard, once an agency joined the NSI there was the
                                                                                         5
                                           Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 6 of 12



                                                      immediate understanding that its analysts would conform to the
                                   1                  Functional Standard when submitting SARs.
                                   2   Id. Thus, the court’s holding regarding finality based on the practical effects of the Functional

                                   3   Standard relied on the same grounds as the court’s holding regarding finality based on the

                                   4   Functional Standard’s legal consequences—the existence and effect of the eGuardian User

                                   5   Agreement.

                                   6   III.   Gill’s Effect on this Action

                                   7          As previously discussed, Plaintiffs assert that Gill represents a change of law warranting

                                   8   reconsideration of the Court’s October 2018 order because the Gill court extended and broadened

                                   9   previous Ninth Circuit rulings by holding both that “nonbinding policies can result in legal

                                  10   consequences under Bennett,” and “practical effects alone can render an agency action final.”

                                  11   (Dkt. No. 107 at 4, 7-12.) The Court addresses each argument in turn, and agrees that Gill

                                  12   warrants reconsideration of the October 2018 order to the extent the Court dismissed Plaintiffs’
Northern District of California
 United States District Court




                                  13   APA claim with prejudice.4

                                  14          A.      Legal Consequences

                                  15          Plaintiffs argue that “Gill extends the holding of Oregon Natural Desert,” because it holds

                                  16   “that even loss of membership in a voluntary program based on a breach of a user agreement,

                                  17   rather than a statute or regulation, is a legal consequence under Bennett where that agreement

                                  18   requires that the participant comply with agency policies.” (Dkt. No. 107 at 7.) Plaintiffs assert

                                  19   that like the user agreement in Gill, schools here “sign agreements (in the form of assurances)

                                  20   agreeing not only to comply with the Title IX statute and regulations, but also with policies like

                                  21   the challenged guidance.” (Id. at 7-8 (citing U.S. Dep’t of Educ., Office for Civil Rights,

                                  22   Assurance of Compliance, https://www2.ed.gov/about/offices/list/ocr/letters/boy-scouts-

                                  23

                                  24
                                       4
                                         Defendants argue that, as a threshold matter, Gill does not represent a “material change in the
                                       law” and is thus “an inadequate basis for reconsideration.” (Dkt. No. 115 at 8.) The Court
                                  25   disagrees. The Ninth Circuit has noted that district courts have the inherent authority to reconsider
                                       interlocutory orders “based on shifting precedent.” Martin, 226 F.3d at 1049 (addressing
                                  26   reconsideration in the context of then C.D. Cal. Local Rule 7.16(b) (now C.D. Cal. Local Rule 7-
                                       18), which tracks the “change in law” requirement for reconsideration under N.D. Cal. Local Rule
                                  27   7-9(b)). Although Gill does not represent a sea change in APA caselaw but instead relies on
                                       precedent, it does reflect “shifting precedent” as an extension of how the Ninth Circuit determines
                                  28   finality for purposes of APA claims. Thus, Gill is a proper basis for Plaintiffs’ motion for
                                       reconsideration.
                                                                                          6
                                           Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 7 of 12




                                   1   assurance-form.pdf; U.S. Dep’t of Educ., Revised Assurances Template,

                                   2   https://www2.ed.gov/admins/lead/account/stateplan17/reviseded18100576.pdf).)5 The Assurance

                                   3   of Compliance6 states, in pertinent part:

                                   4                  The applicant provides this assurance for the purpose of obtaining
                                                      Federal grants, loans, contracts (except contracts of insurance of
                                   5                  guaranty), property, discounts, funds made available through the U.S.
                                                      Department of Education, or other Federal financial assistance from
                                   6                  the Department. This assurance applies to all Federal financial
                                                      assistance from or funds made available through the Department,
                                   7                  including any that the applicant may seek in the future.
                                   8   U.S. Dep’t of Educ., Assurance of Compliance. Applicants assure that they will comply with Title

                                   9   IX, among other statutes, as well as “[a]ll regulations, guidelines, and standards issued by the

                                  10   Department under any of these statutes.” Id. (emphasis added). The Assurance specifies that it “is

                                  11   binding on the applicant,” and applicants “must comply” with it “to continue receiving Federal

                                  12   financial assistance from the Department.” Id. Thus, the Assurance provides that if the applicant
Northern District of California
 United States District Court




                                  13   fails to comply, “the financial assistance can be terminated and the applicant can be declared

                                  14   ineligible to receive further assistance.” Id. If the 2017 Guidance constitutes the type of

                                  15   “guidelines” referenced in the Assurance, then Gill supports Plaintiffs’ contention that the

                                  16   Guidance produces legal consequences; specifically, the potential termination of financial

                                  17   assistance for failure to comply.

                                  18          Defendants offer two arguments as to why the Court should reject Plaintiffs’ “assurances

                                  19   argument” regarding the legal consequences of the 2017 Guidance. First, Defendants argue as a

                                  20   “threshold reason” that the argument is untimely because it “was not presented in the first

                                  21   amended complaint, and it was mentioned in only one cursory paragraph of Plaintiffs’ opposition

                                  22

                                  23
                                       5
                                         The Court takes judicial notice of the “assurances” documents because they are matters of public
                                       record whose accuracy is not subject to reasonable dispute. See Barron v. Reich, 13 F.3d 1370,
                                  24   1377 (9th Cir. 1994) (noting that at the Rule 12(b)(6) stage district courts may take judicial notice
                                       of official government documents). The Court cannot, however, draw inferences from those
                                  25   documents “or take notice of facts that might reasonably be disputed” at this stage. See United
                                       States v. Corinthian Colls., 655 F.3d 984, 998-99 (9th Cir. 2011) (taking judicial notice at the Rule
                                  26   12(b)(6) stage of the existence of documents but not factual matter within the documents that was
                                       “subject to reasonable dispute.”).
                                       6
                                  27     For purposes of this motion, the Court will address only the Assurance of Compliance. The
                                       Revised Assurances Template cited by Plaintiffs was issued in May 2017 and by its terms expired
                                  28   on September 30, 2017. See
                                       https://www2.ed.gov/admins/lead/account/stateplan17/reviseded18100576.pdf.
                                                                                         7
                                         Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 8 of 12




                                   1   to Defendants’ motion to dismiss.” (Dkt. No. 115 at 9 n.1.) The Court disagrees. Plaintiffs now

                                   2   present the argument, which was timely raised in opposition to Defendants’ motion to dismiss, in

                                   3   the context of this action’s similarity to the intervening change in law reflected in Gill. Thus, the

                                   4   assurances argument is suitable for purposes of reconsideration.

                                   5          Second, Defendants argue that the 2017 Guidance “is distinct from the ‘regulations,

                                   6   guidelines, and standards’ referred to in the assurance.” (Id. at 9.) Defendants further argue that

                                   7   they “do[ ] not contend—and to be abundantly clear, will not contend and hereby disclaim[ ] any

                                   8   contention—that the 2017 Guidance is among the documents with which a recipient promises to

                                   9   comply when it signs an Assurance of Compliance.” (Id. at 9-10.) Defendants’ stance clearly

                                  10   differs from the government’s position in Gill, wherein the government conceded at the summary

                                  11   judgment stage that “once an agency decides to participate, the eGuardian User Agreement

                                  12   permits the Department to revoke agency membership for violating various policies, including the
Northern District of California
 United States District Court




                                  13   Functional Standard.” See Gill, 913 F.3d at 1185 (finding that the eGuardian membership

                                  14   revocation is a legal consequence for purposes of the second Bennett prong).

                                  15          Defendants’ argument, however, can succeed at the motion to dismiss stage only if they

                                  16   have established as a matter of law that the 2017 Guidance is not the type of “guidelines” referred

                                  17   to in the Assurance. They have not. Attorney argument that the guidelines referred to in the

                                  18   Assurance do not encompass the 2017 Guidance does not meet Defendants’ burden, especially on

                                  19   a motion to dismiss where all plausible inferences must be drawn in Plaintiffs’ favor. Further,

                                  20   Defendants’ identification of other guidelines that they contend are the type of guidelines

                                  21   contemplated by the Assurance, (see Dkt. No. 48 at 15), does not mean that as a matter of law the

                                  22   2017 Guidance does not also constitute such “guidelines.” Defendants’ citation to the statute

                                  23   describing the administrative and judicial process for terminating federal funding, (see Dkt. No.

                                  24   115 at 10), likewise does not satisfy their burden because it does not address the Assurance’s

                                  25   affirmative statement that “financial assistance can be terminated and the applicant can be

                                  26   declared ineligible to receive further assistance” for failure to comply, see U.S. Dep’t of Educ.,

                                  27   Assurance of Compliance. While a more fulsome record may establish that the 2017 Guidance is

                                  28   not encompassed by the Assurance, the Court cannot conclude based on the current record that as
                                                                                         8
                                         Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 9 of 12




                                   1   a matter of law the Assurance does not encompass the 2017 Guidance and that the failure to

                                   2   follow the Guidance therefore cannot produce a legal consequence—withholding of federal funds

                                   3   for violating the Assurance. That said, Defendants are correct that the first amended complaint

                                   4   does not reference the Assurance of Compliance. Thus, Gill does not warrant reconsideration of

                                   5   the Court’s dismissal of Plaintiffs’ APA claim; it does, however, warrant reconsideration of the

                                   6   Court’s dismissal with prejudice. Indeed, Plaintiffs assert that “[i]f this Motion is granted,

                                   7   Plaintiffs will include allegations about these assurances in their amended complaint.” (Dkt. No.

                                   8   116 at 4 n.4.)

                                   9          B.        Practical Effects

                                  10          Plaintiffs argue that Gill “holds that practical effects can independently establish finality”

                                  11   regardless of the legal consequences of the challenged government action. The Court is not

                                  12   convinced that the Gill court’s holding regarding finality based on the practical effects of the
Northern District of California
 United States District Court




                                  13   Functional Standard can carry that weight. The holding instead appears intertwined with the

                                  14   court’s holding regarding the legal consequences because both rely on the eGuardian User

                                  15   Agreement. The Gill court noted that in Havasupai, the court “held a Forest Service Mineral

                                  16   Report was a ‘practical requirement to the continued operation’ of a mine—and therefore final

                                  17   agency action—because the parties ‘understood that mine operations would not resume until’ the

                                  18   Mineral Report’s determination of valid existing rights ‘was completed.’” Gill, 465 F.3d at 1185

                                  19   (quoting Havasupai, 906 F.3d at 1163). The Gill court found that the eGuardian User Agreement

                                  20   triggered a similar “immediate understanding” because participating agencies knew that they had

                                  21   to “conform to the Functional Standard when submitting SARs” or else their membership would

                                  22   be revoked. Id. Thus, the practical effects of the Functional Standard were tied to the eGuardian

                                  23   User Agreement—just like the Functional Standard’s legal consequences. In other words, the

                                  24   practical effects were not entirely independent of the legal consequences.

                                  25          The Assurance provides, in pertinent part, that “[t]he applicant understands that it must

                                  26   comply with” not only “Title IX of the Education Amendments of 1972, as amended, 20 U.S.C.

                                  27   1681 et seq.,” but also “[a]ll regulations, guidelines, and standards issued by the Department”

                                  28   under Title IX “in order to continue receiving Federal financial assistance from the Department.”
                                                                                         9
                                           Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 10 of 12




                                   1   U.S. Dep’t of Educ., Assurance of Compliance. As with the legal consequences of the 2017

                                   2   Guidance, if the “guidelines” referenced in the Assurance encompass the 2017 Guidance, and

                                   3   universities and colleges believe that they do, then Gill supports the conclusion that the 2017

                                   4   Guidance constitutes final agency action based on its practical effects.

                                   5                                                     ***

                                   6           Gill reflects “shifting precedent” regarding the issue of finality and the facts in that case

                                   7   are sufficiently analogous to those here based on the Assurance of Compliance schools must sign

                                   8   to receive federal funding. Accordingly, the Court concludes that reconsideration of its October

                                   9   2018 order is warranted to the extent it dismissed Plaintiffs’ APA claim with prejudice. The first

                                  10   amended complaint does not reference the assurance documents; however, Plaintiffs assert that

                                  11   “[i]f this Motion is granted, Plaintiffs will include allegations about these assurances in their

                                  12   amended complaint.” (Dkt. No. 116 at 4 n.4.) Thus, the Court dismisses the APA claim with
Northern District of California
 United States District Court




                                  13   leave to amend to include additional factual allegations regarding the finality of the 2017

                                  14   Guidance.

                                  15   IV.     Defendants’ Additional Grounds for Dismissal

                                  16           Defendants’ opposition to the instant motion notes that “even if the Court were to

                                  17   reconsider its determination that the 2017 Guidance is not final agency action, that would not

                                  18   necessarily mean that the Court would reverse its dismissal of Plaintiffs’ APA claims.” (Dkt. No.

                                  19   115 n.3.) The Court would instead “need to evaluate Defendants’ alternative arguments in favor

                                  20   of dismissal of Plaintiffs’ APA claims.” (Id.) The Court agrees.

                                  21           Defendants’ motion to dismiss the first amended complaint argued that dismissal of

                                  22   Plaintiffs’ APA claim was warranted both under Rule 12(b) for lack of standing and under Rule

                                  23   12(b)(6) because the 2017 Guidance does not constitute final agency action and Plaintiffs have an

                                  24   adequate remedy outside of their APA claim.7 The Court’s October 2018 order concluded that

                                  25

                                  26
                                       7
                                         Defendants also argued that dismissal was warranted “because the 2017 Guidance is not a
                                       legislative rule” requiring notice and comment under 5 U.S.C. § 553.” (Dkt. No. 40 at 26.)
                                  27   Defendants’ opposition to the instant motion reiterates those grounds for dismissal “if the Court
                                       were to reconsider its determination that the 2017 Guidance is not final agency action.” (Dkt. No.
                                  28   115 at 12 n.3.) Plaintiffs note, however, that their “APA claims do not include a notice and
                                       comment claim, as Defendants previously recognized.” (Dkt. No. 116 at 6 n.6 (citing Defs.’
                                                                                         10
                                        Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 11 of 12




                                   1   Plaintiffs demonstrated standing for their APA claim, and as previously discussed, Gill warrants

                                   2   reconsideration as to whether the 2017 Guidance constitutes final agency action under Bennett.

                                   3   The Court must thus address whether dismissal is otherwise warranted because Plaintiffs have an

                                   4   adequate remedy.

                                   5          Review of agency action under the APA requires that a plaintiff have “no other adequate

                                   6   remedy in a court.” 5 U.S.C. § 704. Defendants contend that Plaintiffs have an adequate

                                   7   remedy—they can sue schools “directly under Title IX.” (Dkt. No. 40 at 26.) Defendants further

                                   8   argue that “if Plaintiffs believe that universities are acting inconsistently with Title IX because of

                                   9   how [the Department] is interpreting the statute, that is the course they are required to follow.” (Id.

                                  10   (citing Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 383 F.3d 1047, 1047-48 (D.C. Cir.

                                  11   2004)). The Court disagrees.

                                  12          In Nat’l Wrestling Coaches, the “appellants . . . consistently maintained that, in subscribing
Northern District of California
 United States District Court




                                  13   to Department of Education enforcement policy interpretations, the universities themselves

                                  14   adopted unlawful policies and engaged in unlawful activities.” Id. at 1048. The court denied

                                  15   appellants’ petition for rehearing “because appellants [had] a private cause of action directly

                                  16   against the universities to seek redress for any proscribed acts of sex discrimination committed by

                                  17   the universities.” Id. (citing as controlling the court’s decision in Washington Legal Foundation v.

                                  18   Alexander, 984 F.2d 483 (D.C. Cir. 1993) (“WLF”)). Therefore, appellants’ action against the

                                  19   Department was “barred under 5 U.S.C. § 704” based on the existence of an adequate remedy.

                                  20          The Court finds the dissent in this out-of-circuit case more persuasive, in that it

                                  21   distinguishes “WLF and kindred cases [in which] the agency was accused only of failing to stop or

                                  22   penalize illegal behavior by educational institutions,” and notes that “by contrast, the agency

                                  23   [here] is charged with bullying those institutions into adopting unlawful practices.” Id. at 1051.

                                  24   The dissent concludes that while “it is quite logical to have plaintiffs obtain relief through actions

                                  25   directly against wrongdoers when the agency’s only role is neglect, it makes little sense to extend

                                  26   WLF to a context where the agency itself is, as alleged here, the driving force behind the

                                  27

                                  28   Reply in Supp. Mot. to Dismiss, Dkt. No. 48 at 13).) Thus, the Court need not address dismissal
                                       on those grounds.
                                                                                      11
                                        Case 3:18-cv-00535-JSC Document 121 Filed 03/29/19 Page 12 of 12




                                   1   illegality.” Id. Here too, Plaintiffs allege that the Department is the “driving force behind the

                                   2   illegality” in issuing the 2017 Guidance. Plaintiffs seek to vacate the 2017 Guidance and are

                                   3   claiming injury—frustration of organizational mission and diversion of resources—resulting from

                                   4   the issuance of the Guidance, not necessarily its implementation by schools. Based on Plaintiffs’

                                   5   alleged injuries and the nature of the relief sought, the alternative remedy offered by the

                                   6   Department—suing individual schools—offers only “doubtful and limited relief,” and is therefore

                                   7   an inadequate remedy under the APA. See Bowen v. Massachusetts, 487 U.S. 879, 901 (1988)

                                   8   (“[D]oubtful and limited relief . . . is not an adequate substitute” sufficient to bar review under

                                   9   Section 704).

                                  10          Accordingly, the Court denies Defendants’ motion to dismiss the APA claim to the extent

                                  11   Defendants argue dismissal is warranted under 5 U.S.C. § 704 based on the existence of an

                                  12   adequate remedy.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          For the reasons set forth above, the Court grants Plaintiffs’ motion for reconsideration of

                                  15   the Court’s October 2018 order based on Gill v. U.S. Dep’t of Justice, 913 F.3d 1179 (9th Cir.

                                  16   2019). The Court amends its dismissal of the APA claim with prejudice to a dismissal with leave

                                  17   to amend. Further, the Court denies Defendants’ motion to dismiss the APA claim to the extent

                                  18   dismissal is based on the existence of an adequate alternative remedy. Plaintiffs shall file an

                                  19   amended complaint within 30 days of this Order.

                                  20          The Court will hold an initial case management conference on May 2, 2019 at 1:30 p.m. A

                                  21   joint case management conference statement shall be filed one week before.

                                  22          This Docket disposes of Docket No. 107.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 29, 2019

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         12
